Citation Nr: 9914511	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-00 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss, prior to August 14, 1997, and in 
excess of 10 percent currently.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to August 1946.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for tinnitus, assigned a 10 percent 
evaluation, and denied service connection for bilateral 
hearing loss.

The veteran disagreed with the denial of service connection 
for hearing loss and was provided with a statement of the 
case in November 1995.  The Board notes that the veteran 
indicated on VA Form 9 dated in December 1995 that the issue 
as to tinnitus was not on appeal.  In a notice of 
disagreement (NOD) dated in September 1996, subsequent to a 
May 1996 rating, which granted service connection for a 
bilateral hearing loss and assigned an initial noncompensable 
evaluation, the veteran stated that "there is no contest on 
my having bilateral tinnitus."  In the statement of the case 
(SOC) issued in October 1996, the RO stated the issue as that 
of entitlement to an increased evaluation for bilateral 
hearing loss without reference to the issue of tinnitus.  

In a letter dated in January 1997, interpreted by the RO as 
the veteran's VA Form 9 with regard to the hearing loss 
issue, the veteran stated that he was in disagreement with 
the VA ratings relative to bilateral hearing loss and 
tinnitus.  Thereafter, the February 1997 rating decision 
listed the issue of entitlement to an evaluation in excess of 
10 percent for tinnitus, and an SOC was issued accordingly in 
February 1998; the cover letter indicates that it was sent to 
the veteran on April 13, 1998.  In correspondence of April 
1999, the veteran indicated that his tinnitus was more 
disabling than currently rated.  The veteran's April 1999 
letter came more than one year after the February 1997 rating 
action and more than 60 days following the issuance of the 
statement of the case; accordingly, the issue was not 
perfected for appellate consideration.  However, this 
correspondence may be construed as a new claim for an 
increased rating.  Since the case was thereafter forwarded to 
the Board, it is not clear whether any action has been taken 
with regard to the claim for increase.  This matter is 
referred to the RO for any appropriate action.  

It is also noted that in the February 1998 rating action, the 
RO granted an increase in the rating assigned for the 
veteran's hearing loss to 10 percent, from August 14, 1997.  
The issue of entitlement to an increased (compensable) rating 
prior to August 14, 1997 remains on appeal.  Where there is 
no clearly expressed intent to limit an appeal, the RO is 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet.App. 35 (1993).   In a 
recent United States Court of Veterans Appeals (Court) 
decision, Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999), the Court held that an SOC for an "increased 
evaluation" rather than for a disagreement with an original 
rating award was inadequate.  The Court determined that the 
RO failed to issue an SOC in response to the appellant's 
timely filed NOD as to his appeal of the initial rating of 
his service-connected disability.  Therefore, a remand was 
required pursuant to Holland v. Gober, 10 Vet. App. 433 
(1997) (per curiam), for the issuance of an SOC.

It is also noted in the supplemental statement of the case 
(SSOC) dated in February 1998, the RO framed the issues as 1) 
evaluation of bilateral impaired hearing currently evaluated 
as zero percent disabling; and 2) entitlement to earlier 
effective date for increased evaluation.  In the SSOC, the RO 
indicated an increase in the evaluation for bilateral hearing 
loss from zero to 10 percent, and explained the reason for 
the assignment of an effective date.  However, the Board 
notes that there is no indication in the record that the 
veteran disagreed with the effective date as to the issue of 
entitlement to an increased evaluation for bilateral hearing 
loss.  Accordingly, this issue is not for appellate 
consideration.  


REMAND

In correspondence of April 1999, the Board contacted the 
veteran to clarify whether he wanted a travel board hearing.  
The veteran indicated that he wishes to have a personal 
hearing before a member of the Board at the RO.  To ensure 
full compliance with due process requirements, this case is 
therefore REMANDED to the regional office (RO) for the 
following development:

1.  The RO should issue a supplemental 
statement of the case with regard to the 
appeal of the initial rating assigned for 
the veteran's hearing loss.  The 
pertinent law and regulations should be 
set forth pursuant to Fenderson, as set 
forth above.

2.  Thereafter, the RO should schedule a 
travel board hearing for the veteran.  
The RO, by letter, should inform the 
veteran and the veteran's representative 
of the date, time, and location of the 
hearing.  The RO should document all 
efforts made.

The RO should then review the veteran's claim.  All pertinent 
law and regulations should be considered.  If the veteran's 
claim remains denied, he and his representative should be 
provided with a supplemental statement of the case, which 
should include, but not be limited to, any additional 
pertinent law and regulations and a complete discussion of 
the action taken on the veteran's claim.  Applicable response 
time should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


